DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The claims 1-20 are pending.

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 12/17/18 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

	
	Examiner’s Notes
	Claim 1 limitations “processing logic”  has not been interpreted under 35 U.S.C. 112, sixth paragraph, because the non-structural term are preceded by a structural modifier or known by one skilled in the art as denoting a type of structural device. 

Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-36 of U.S. Patent No. 10,171,510. Although the claims at issue are not identical, they are not patentably distinct from each other because claims of the instant application is obvious by the ‘Patent.  Essentially, the instant application discloses “receiving a target score for the at least one .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kirti et al. (US Pub No 2015/0172321).
With respect to claim 1, Kirti teaches a cybersecurity system, comprising: 
processing logic (e.g., Fig. 2) configured to:
3receive a value for at least one cybersecurity control, wherein the value 4indicates a current state of the client system with respect to the at least one 5cybersecurity control (e.g., receiving the current values from values associated with predetermined policies or configuration ¶ 0072 & 0076);  
6receive a target score for the at least one cybersecurity control (e.g., receiving the recommended values for security controls from the user ¶ 0076 & 0106); and  
7transmit, over the network and to a client system, one or more suggestions 8that include one or more updates to be made to the client system to move the at 9least one cybersecurity control from the value to the target score to improve 10cybersecurity of the client system, wherein the one or more suggestions are 11selected based on at least the value and the target score (e.g., algorithms can be used to generate recommendations on improving security controls from the current value state to the recommended value state ¶ 0076 & 0089-0090; providing an alert containing information concerning recommended or available remediation actions, such as implementing stronger security controls ¶ 0101 and  remediation may include setting the security controls of a tenant’s cloud application account ¶ 0105).  
With respect to claim 2, Kirti further teaches  wherein the one or more suggestions are created 2using logic, wherein the logic includes one or more of artificial intelligence, machine 3learning, fuzzy logic, and neural networks (e.g., incorporate machine learning algorithms ¶ 0061 & 0086-0088).  
With respect to claim 3, Kirti further teaches wherein the one or more cybersecurity controls 2are based on one of an industry standard framework and a custom framework (e.g., using industry standards ¶ 0075-0076).  
With respect to claim 4, Kirti further teaches wherein the at least one cybersecurity control 2includes a plurality of cybersecurity controls and wherein the processing logic is further 3configured to:  4assign an overall score to the client system, wherein the overall score represents a scollective score and is based on the values for each of the plurality of cybersecurity 6controls (e.g., assigning a current value associated with predetermined policies or configuration representative of the overall system health ¶ 0076)
With respect to claim 5, Kirti further teaches wherein the processing logic is further configured  2to generate one or more progress reports utilizing the control information, wherein the 3control information is timestamped (e.g., generating a variety of reports with change data and time attributes ¶ 0084 & 0014).

With respect to claim 7, Kirti further teaches wherein the processing logic is further configured 2to display, on a display, a gap between the value and the target score (e.g., using a set of color coded display @ ¶ 0076 & Figs. 8A-8D).
  With respect to claim 8, Kirti further teaches  wherein the processing logic is further configured 2to identify, utilizing an audit trail, changes to one or more of a user name, a date, a time, a 3media access control (MAC) address, an Internet Protocol (IP) address, a location, a 4device type, and a biometric recognition (e.g., activities from audit logs or trails including IP address, devices used and such ¶ 0079 & 0087).
With respect to claim 9, Kirti further teaches wherein the value indicates one of whether the 2client system is in compliance with a particular cybersecurity control, is not in 3compliance with the particular cybersecurity control, is in partial compliance with the 4particular cybersecurity control, and that the particular cybersecurity control is not 5applicable to the client system (e.g., displaying key security indicators in a library forgot with risk factors are color coded (such as red, green, yellow) with other statistics or metrics ¶ 0076).  
With respect to claim 10,Kirti further teaches wherein processing logic is further configured 2to:  3determine if the client computing system has been updated according to the one or 4more suggestions (e.g., the system may return a status – complete or not complete to the cloud security system ¶ 0102);  5in response to determining that a particular cybersecurity control has been 6updated based on the one or more suggestions, provide, to the client system, a new compliance value for the client system; and iin response to determining that the particular cybersecurity control has not been 
The limitations of claim 11 are substantially similar to claim 1 above, and therefore the claim is likewise rejected.
The limitations of claim 12 are substantially similar to claim 2 above, and therefore the claim is likewise rejected.
The limitations of claim 13 are substantially similar to claim 3 above, and therefore the claim is likewise rejected.
The limitations of claim 14 are substantially similar to claim 4 above, and therefore the claim is likewise rejected.
The limitations of claim 15 are substantially similar to claim 5 above, and therefore the claim is likewise rejected.
The limitations of claim 16 are substantially similar to claim 6 above, and therefore the claim is likewise rejected.
The limitations of claim 17 are substantially similar to claim 8 above, and therefore the claim is likewise rejected.
The limitations of claim 18 are substantially similar to claim 9 above, and therefore the claim is likewise rejected.
The limitations of claim 19 are substantially similar to claim 10 above, and therefore the claim is likewise rejected.
With respect to claim 20, Kirti teaches 	With respect to claim XXX, YYY teaches a method, comprising:  
2assigning a value to a cybersecurity control for a client system under evaluation, 3wherein the value indicates a current state of the client system with respect to the at least 4one cybersecurity control (e.g., generating current values from values associated with predetermined policies or configuration, where the current values represent the current state of the client cloud computing environment ¶ 0072 & 0076);  
sdetermining, by a cybersecurity system, a gap between the value assigned to the 6cybersecurity control and a target score assigned to the client system, wherein the target 7score is associated with an improvement of the at least one cybersecurity of the client 8system (e.g., receiving recommended values for security controls from the user ¶ 0076 & 0106, and the algorithms is used to generate recommendations on improving the security controls to bring the current values to the recommended values ¶ 0076 & 0089-0090); and  
9transmitting, over the network and to the client system, one or more suggestions 10for improving the cybersecurity of the client system based on the value and the target ii score, wherein the one or more suggestions are selected based on the gap (e.g., providing an alert containing information concerning the recommended or available remediation actions, such as implementing stronger security controls ¶ 0101 or remediation may include setting the security controls of a tenant’s cloud application account ¶ 0105).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Particularly, 
Brandt et al. (US Pub No 2013/0031037) discloses a security validation process that performs periodic security assessment of client computer to identify security flaws and provide recommendation on improving client computer’s security, and 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU LE whose telephone number is (571)270-7217.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL COLIN can be reached on (571) 272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHAU LE/Primary Examiner, Art Unit 2493